DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment 
2.	Applicants’ amendment filed on 06/09/22 has been fully considered and entered. 

Reasons for Allowance
3.	Claims 1, 3-16 and 18-23 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose an optical connector adapter assembly for optical connectors comprising an adapter body extending along a longitudinal direction between a first end and a second end, the adapter body defining a passing through channel extending along the longitudinal direction and configured to receive the first optical connector body at the first end and a second optical connector at the second end; and a first locking arrangement configured to lock the first optical connector with respect to the adapter body along the longitudinal direction, the first locking arrangement comprising one or more locking elements associated with the adapter body and extending inside the passing through channel along the longitudinal direction towards the first end, a locking portion associated with the first optical connector body and configured to engage with the locking elements, and a retaining element arranged outside the first optical connector body and slidably and rotatably mounted on the first optical connector body, the retaining element being configured to slide along the longitudinal direction to be positioned between the locking elements and the adapter body and to rotate with respect to the first optical connector body about the longitudinal direction to cooperate with the adapter body and the locking elements to mutually lock the first optical connector to the adapter body along and about the longitudinal direction, wherein, when the retaining element is positioned between the locking elements and the adapter body, the retaining element cooperates by interference with an inner surface of the adapter body and the locking elements, in combination with other recited limitations in the claim.  
Claims 3-10 and 21-23 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 11. Specifically, the prior art fails to disclose an optical connector adapter assembly for optical connectors comprising an adapter body extending along a longitudinal direction between a first end and a second end, the adapter body defining a passing through channel extending along the longitudinal direction and configured to receive the first optical connector body at the first end and a second optical connector at the second end: and a first locking arrangement configured to lock the first optical connector with respect to the adapter body along the longitudinal direction, the first locking arrangement comprising: one or more locking elements associated with the adapter body and extending inside the passing through channel along the longitudinal direction towards the first end, a locking portion associated with the first optical connector body and configured to engage with the locking elements, and a retaining element arranged outside the first optical connector body and slidably and rotatably mounted on the first optical connector body, the retaining element being PRY-o141USol-PPPage 4 of 9configured to slide along the longitudinal direction to be positioned between the locking elements and the adapter body and to rotate with respect to the first optical connector body about the longitudinal direction to cooperate with the adapter body and the locking elements to mutually lock the first optical connector to the adapter body along and about the longitudinal direction, wherein the locking portion comprises a flange projecting outwardly from the first optical connector body along a transversal direction transversal to the longitudinal direction, the flange being configured to cooperate with the retaining element to retain therebetween the locking elements, in combination with other recited limitations in the claim.  
Claims 12-15 depend from claim 11. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 16. Specifically, the prior art fails to disclose an optical connector adapter assembly for optical connectors comprising an adapter body extending along a first direction between a first end and a second end; a passing through channel disposed in the adapter body and configured to receive the first optical connector body at the first end and a second optical connector at the second end; and a first locking arrangement configured to lock the first optical connector with respect to the adapter body along the first direction, the first locking arrangement comprising: a locking element associated with the adapter body and extending inside the passing through channel along the first direction towards the first end, a locking portion associated with the first optical connector body and configured to engage with the locking element, and a retaining element arranged outside the first optical connector body and slidably and rotatably mounted on the first optical connector body, the retaining element being configured to slide along the first direction to be positioned between the locking element and the adapter body and to rotate with respect to the first optical connector body about the first direction to cooperate with the adapter body and the locking element to mutually lock the first optical connector to the adapter body along the first direction, wherein the locking elements comprises a first portion spaced apart from an inner surface of the adapter body to allow the retaining element to be positioned between the inner surface of the adapter body and the locking elements, and a second portion attached to the inner surface of the adapter body, in combination with other recited limitations in the claim.  
Claims 18-20 depend from claim 1. 
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1, 3-16 and 18-23 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883